
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [DA 09-2270; MB Docket No. 09-189; RM-11564]
        Radio Broadcasting Services, Kahuku, HI
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Audio Division seeks comments on a petition filed by Kona Coast Radio, LLC, proposing the allotment of FM Channel 296C3 at Kahuku, Hawaii. The reference coordinates for Channel 296C3 at Kahuku are 21-40-48 NL and 157-57-03 WL.
        
        
          DATES:
          Comments must be filed on or before December 14, 2009, and reply comments on or before December 29, 2009.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street, SW, Washington, DC 20554. In addition to filing comments with the FCC interested parties should serve the petitioner, as follows: Victor A. Michael, Jr., 87 Jasper Lake Road, Loveland, CO 80537 (Principal of Petitioner).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Andrew J. Rhodes, Media Bureau, (202) 418-2180.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a summary of the Commission's Notice of Proposed Rule Making, MB Docket No. 09-189, adopted October 21, 2009, and released October 23, 2009. The full text of this Commission document is available for inspection and copying during normal business hours in the FCC Reference Information Center (Room CY-A257), 445 12th Street, SW., Washington, DC.
        The complete text of this decision may also be purchased from the Commission's copy contractor, Best Copy and Printing, Inc., 445 12th Street, SW, Room CY-B402, Washington, DC 20554, 800-378-3160 or via the company's website, http://www.bcpiweb.com.
        This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden ”for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).
        Provisions of the Regulatory Flexibility Act of 180 do not apply to this proceeding.
        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contact. For information regarding proper filing procedures for comments, see 47 CFR 1.4125 and 1.420. 
        
          List of Subjects in 47 CFR Part 73
          Radio, Radio broadcasting.
        
        
          For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
          
            PART 73 - RADIO BRAODCAST SERVICES
          
        
        
          1. The authority citation for part 73 continues to read as follows:
          
            Authority:
            47 U.S.C. 154, 303, 334, 336
          
          
            § 73.202 
            [Amended]
            2. Section 73.202(b), the Table of FM Allotments under Hawaii, is amended by adding Kahuku, Channel 296C3.
          
        
        
          Federal Communications Commission.
          John A. Karousos,
          Assistant Chief, Audio Division, Media Bureau.
        
      
      [FR Doc. E9-27368 Filed 11-13-09; 8:45 am]
      BILLING CODE 6712-01-S
    
  